



Exhibit 10.1


ELECTRO SCIENTIFIC INDUSTRIES, INC.
RETENTION BONUS AGREEMENT


This Retention Bonus Agreement (this “Agreement”) is entered into as of August
31, 2016, by and between Electro Scientific Industries, Inc. (the “Company”) and
Paul R Oldham (“Employee”). The Company and Employee are sometimes collectively
referred to herein as the “Parties” and individually as a “Party.”


RECITALS


WHEREAS, the Company desires to provide Employee an incentive to remain an
employee of the Company during a period of executive transition.


NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the Parties, intending to
be legally bound, agree as follows:


AGREEMENT


1.Retention Bonuses. If Employee remains continuously employed with the Company
through August 31, 2017 (the “First Retention Date”), the Company will pay
Employee a retention bonus in the gross amount of $200,000 (the “First Retention
Bonus”). The First Retention Bonus will be paid within thirty (30) days
following the First Retention Date. If Employee remains continuously employed
with the Company through August 31, 2018 (the “Second Retention Date”), the
Company will pay Employee a second retention bonus in the gross amount of
$300,000 (the “Second Retention Bonus”). The Second Retention Bonus will be paid
within thirty (30) days following the Second Retention Date. The First and
Second Retention Bonuses shall be referred to collectively as the “Retention
Bonuses.” The Retention Bonuses are subject to applicable payroll deductions and
tax withholdings and will constitute taxable income to Employee. Employee is
responsible for all tax obligations with respect to the Retention Bonuses and
should consult with his own tax advisor regarding the tax treatment of the
Retention Bonuses.


2.Termination of Employment.


(a)Resignation by Employee; Death and Disability. In the event Employee resigns
or voluntarily terminates his employment with the Company other than for Good
Reason (as defined below) before the First Retention Date, or Employee’s
employment terminates due to death or disability before the First Retention
Date, Employee will automatically forfeit Employee’s right to, and will not be
entitled to any portion of, the Retention Bonuses. In the event Employee resigns
or voluntarily terminates his employment with the Company other than for Good
Reason (as defined below) after the First Retention Date, or Employee’s
employment terminates due to death or disability after the First Retention Date,
but before the Second Retention Date, Employee will automatically forfeit
Employee’s right to, and will not be entitled to any portion of, the Second
Retention Bonus.


(b)Termination by the Company Without Cause or by Employee for Good Reason. In
the event the Company involuntarily terminates Employee’s employment other than
for Cause (as defined below) or Employee terminates his employment for Good
Reason (as defined below) before the First Retention Date, the Company will pay
Employee a prorated portion of the First Retention Bonus calculated by
multiplying $200,000 by a fraction, the numerator of which is the number of





--------------------------------------------------------------------------------





whole months elapsed between August 31, 2016 and the Employee’s termination date
and the denominator of which is 12, and the Employee shall not be eligible for
and shall forfeit Employee’s right to receive the balance of the First Retention
Bonus and all of the Second Retention Bonus. In the event the Company
involuntarily terminates Employee’s employment other than for Cause (as defined
below) or Employee terminates his employment for Good Reason (as defined below)
after the First Retention Date, but before the Second Retention Date, the
Company will pay Employee a prorated portion of the Second Retention Bonus
calculated by multiplying $300,000 by a fraction, the numerator of which is the
number of whole months elapsed between August 31, 2017 and the Employee’s
termination date and the denominator of which is 12, and the Employee shall not
be eligible for and shall forfeit Employee’s right to receive the balance of the
Second Retention Bonus. Any payment pursuant to this Section 2(b) will be made
by the Company within 60 days following Employee’s termination date, subject to
Employee executing and delivering to the Company a release in the Company’s
customary form which must become effective and irrevocable no later than 45 days
following Employee’s termination date.


(c)Termination by the Company for Cause. In the event the Company terminates
Employee’s employment for Cause (as defined below) before the First Retention
Date, Employee will not be entitled to any portion of the Retention Bonuses. In
the event the Company terminates Employee’s employment for Cause (as defined
below) after the First Retention Date, but before the Second Retention Date,
Employee will not be entitled to any portion of the Second Retention Bonus.
  
(d)No Right to Continued Employment. This Agreement is not a contract of
employment and does not create a guarantee of continued employment with the
Company or any subsidiary or affiliate. Employee’s employment will continue to
be “at-will,” which means that Employee’s employment may be terminated by
Employee or the Company, at any time for any reason, with or without prior
notice


3.Definition of Terms. The following terms referred to in this Agreement will
have the following meanings:


(a)    “Cause” means:


(i)    the willful and continued failure to perform substantially Employee’s
reasonably assigned duties with the Company (or its successor) (other than any
such failure resulting from incapacity due to physical or mental illness) after
a demand for substantial performance is delivered to Employee by the Company (or
its successor) which specifically identifies the manner in which the Company (or
its successor) believes that Employee has not substantially performed Employee’s
duties;


(ii)    the willful engagement in illegal conduct which is materially and
demonstrably injurious to the Company (or its successor); or


(iii)    the commission of an act by Employee, or the failure of Employee to
act, which constitutes gross negligence or gross misconduct.


No act, or failure to act, shall be considered “willful” if the Employee
reasonably believed that the action or omission was in, or not opposed to, the
best interests of the Company (or its successor).







--------------------------------------------------------------------------------





(b)    “Good Reason” means Employee’s voluntary termination, within 30 days
following the expiration of any Company cure period (discussed below) following
the occurrence of one or more of the following, without Employee’s consent:


(i)    the assignment of a different title, job or responsibilities that results
in a substantial reduction in the duties of the Employee; provided that any
change made solely as the result of the Company becoming a subsidiary or
business unit of a larger company in an acquisition of the Company shall not
constitute Good Reason unless Employee’s new duties are substantially reduced
from his or her prior duties;


(ii)    a reduction in Employee’s target bonus or base salary, other than prior
to an acquisition of the Company a reduction in Employee’s base salary or target
bonus that affect all executives in substantially the same proportions; or


(iii)    the Company’s requiring Employee to be based more than 50 miles from
the principal office at in which Employee is based, except for reasonably
required travel on the Company’s business.


Employee may not resign for Good Reason without first providing the Company with
written notice within 60 days of the initial existence of the condition that
Employee believes constitutes Good Reason specifically identifying the acts or
omissions constituting the grounds for Good Reason and a reasonable cure period
of not less than 30 days following the date of such notice.


(c)    “Company” will be interpreted to include any subsidiary, parent,
affiliate or successor thereto, if applicable.


4.Section 409A.  This Agreement is intended to comply with Section 409A or an
exemption thereunder and shall be construed and administered in accordance with
Section 409A. Notwithstanding any other provision of this Agreement, payments
provided under this Agreement may only be made upon an event and in a manner
that complies with Section 409A or an applicable exemption. Any payments under
this Agreement that may be excluded from Section 409A either as separation pay
due to an involuntary separation from service or as a short-term deferral shall
be excluded from Section 409A to the maximum extent possible.


5.Miscellaneous Provisions.


(a)    Complete Agreement. This Agreement embodies the entire agreement of the
Parties hereto with respect to its subject matter and merges with and supersedes
all prior discussions, agreements, commitments, or understandings of every kind
and nature relating thereto, whether oral or written, between Employee and the
Company, other than the Amended and Restated Change in Control Agreement between
the Company and Employee dated May 13, 2015 (the “Change in Control Agreement”).
For avoidance of doubt, the Retention Bonuses are not included in the “target
bonus” described in Section 3(a)(iii) of the Change in Control Agreement.


(b)    Amendment/Waiver. This Agreement may not be modified without the express
written consent of the Parties hereto. Any failure by any Party to enforce any
of its rights and privileges under this Agreement shall not be deemed to
constitute a waiver of any rights or privileges contained herein.


(c)    Assignment/Successors and Assigns. Neither this Agreement nor any of
Employee’s rights, powers, duties, or obligations hereunder may be assigned by
Employee. This Agreement shall





--------------------------------------------------------------------------------





be binding upon and inure to the benefit of Employee and Employee’s heirs and
legal representatives and the Company and its successors. Successors of the
Company shall include, without limitation, any company or companies that
acquire, directly or indirectly, all or substantially all of the assets of the
Company or more than fifty percent (50%) of the equity interests of the Company,
whether by merger, consolidation, purchase, lease, or otherwise, and such
successor shall thereafter be deemed the “Company” for the purpose hereof.


(d)    Severability. In the event that any part or provision of this Agreement
shall be held to be invalid or unenforceable by a court of competent
jurisdiction, the remaining provisions shall nevertheless continue to be valid
and enforceable as though the invalid or unenforceable part or provision had not
been included therein.


(e)    No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the Parties to express their mutual intent,
and no rule of strict construction will be applied against Employee or the
Company.


(f)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of Oregon, without regard to conflicts of
laws principles, rules, or statutes of any jurisdiction.


(g)    Jurisdiction/Venue. Each of the Parties hereto hereby irrevocably
consents and submits to the jurisdiction of the state or federal courts located
in Washington County, Oregon in connection with any suit, action, or other
proceeding concerning the interpretation of this Agreement. Employee waives and
agrees not to assert any defense that the court lacks jurisdiction, venue is
improper, inconvenient forum, or otherwise.


(h)    Counterparts and Facsimiles. This Agreement may be executed in several
counterparts, each of which shall be deemed as an original, but all of which
together shall constitute one and the same instrument. Signed copies of this
Agreement may be delivered by .pdf, .jpeg or fax and will be accepted as an
original.


[signatures on following page]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written above.


“Company”
 
“Employee”
ELECTRO SCIENTIFIC INDUSTRIES, INC.
 
PAUL R OLDHAM
/s/ Edward C. Grady
 
/s/ Paul R Oldham
 
 
 
 
 
By:
Edward C. Grady
 
Address:
 
Its:
President and CEO
 
 
 








